EXHIBIT 10.18
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED
BY REGULATION D PROMULGATED UNDER THE SECURITIES ACT. UPON ANY SALE, SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION D, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of ___________, 2011,
by and among ORB Automotive Corporation, a Cayman Islands exempt company, with
headquarters located at Room O-R, Floor 23, Building A, Fortune Plaza, Shennan
Road, Futian District, Shenzhen, Guangdong, PRC 518040 (the ”Company”), and the
investors listed on the Schedule of Investors attached hereto (individually, a
“Investor” and collectively, the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 903 of Regulation D promulgated thereunder, the
Company desires to offer, issue and sell to the Investors, and the Investors,
severally and not jointly, desire to purchase from the Company, up to 4,273,504
units (the “Units”), with each Unit consisting of one share of ordinary stock,
par value $0.000384 per share (the “Ordinary Stock”), of the Company (the
“Shares”) and a warrant to purchase thirty percent (30%) of one (1) share of
Ordinary Stock at an exercise price of $1.47 per share (the “Warrants”), at a
purchase price of $1.17 per Unit (the “Offering Price”) for an aggregate
offering of a minimum of $1,000,000 and up to a maximum of $5,000,000 (the
“Offering”).  The Units, Shares, Warrants and shares of ordinary stock issuable
upon exercise of the Warrants (the “Warrant Shares”) are collectively referred
to herein as the “Securities.”
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Investors agree as follows:
 
1.           PURCHASE AND SALE OF UNITS.
 
 
(a)
Purchase of Units.

 
(i)           Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 9 and 10 below, the Company shall issue and sell to each
Investor, and each Investor severally, but not jointly, agrees to purchase from
the Company on the Closing Date (as defined below), the number of Units set
forth opposite such Investor’s name on the Schedule of Investors (the
“Closing”).
 
 
 

--------------------------------------------------------------------------------

 


(ii)           Closing. The date and time of the Closing (the “Closing Date”)
shall be the first business day following notification of satisfaction (or
waiver) of the conditions to the Closing set forth in Sections 9 and 10 below at
the offices of Stevens & Lee P.C., 1818 Market Street, 29th Floor, Philadelphia,
PA 19103 (or such other place as mutually agreed upon by the parties hereto). By
agreement of the parties hereto, the Closing may be alternatively accomplished
by facsimile transmission to the respective offices of legal counsel for the
parties of the requisite documents, duly executed where required, with originals
to be delivered by overnight courier service on the next business day following
the Closing Date.


(iii)           Purchase Price. The aggregate purchase price for the Units to be
purchased by each Investor at the Closing (the “Purchase Price”) shall be the
amount set forth opposite such Investor’s name in the Schedule of
Investors.  The minimum investment for each Investor shall be 8,547 Units, for a
minimum Purchase Price of $10,000.
 
(b)           Form of Payment. On the Closing Date, (i) each Investor shall pay
its Purchase Price for the Shares and the Warrants to be issued and sold to such
Investor at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions to be delivered to the
Investor prior to Closing, and (ii) the Company shall deliver to each Investor
the Shares and the Warrants, in each case duly executed on behalf of the Company
and registered in the name of such Investor or its designee.
 
2.           INVESTOR’S REPRESENTATIONS AND WARRANTIES.  The Investor hereby
acknowledges, represents and warrants to, and agrees with, the Company as
follows:


(a)          The Investor understands that the offering and sale of the Units by
the Company to the Investor is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D promulgated thereunder and, in accordance
therewith and in furtherance thereof, the Investor represents and warrants to
and agrees with the Company as follows:
 
(i)           The Investor has (x) carefully reviewed this Agreement and the
Confidential Purchaser Questionnaire attached as Exhibit “A” hereto, the Form of
Warrant attached as Exhibit “B” hereto and the Registration Rights Agreement
attached as Exhibit “C” hereto, as well as all of the Company’s filings with the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), copies of which may be accessed
through the SEC at www.sec.gov (the “’34 Act Filings”), and (y) understands the
information contained in each such document including, but not limited to, the
’34 Act Filings.
 
(ii)           All documents, records and books pertaining to the Company and/or
this investment that the Investor has requested have been made available for
inspection by him and/or his attorney, accountant and other advisor(s);
 
(iii)           The Investor and/or the Investor’s advisors, if any, have had a
reasonable opportunity to ask questions of and receive information and answers
from a person or persons acting on behalf of the Company concerning the offering
of the Units and all such questions have been answered and all such information
has been provided to the full satisfaction of the Investor;
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)           Neither the Investor nor the Investor’s advisors, if any, have
been furnished any offering literature other than this Agreement and the
exhibits attached hereto and the Investor and the Investor’s advisors, if any,
have relied only on the information contained in this Agreement, the exhibits
attached hereto and the ’34 Act Filings, and the information, as described in
subparagraphs (ii) and (iii) above, furnished or made available to them by the
Company;
 
(v)           No oral or written representations have been made and no oral or
written information has been furnished to the Investor or the Investor’s
advisors, if any, in connection herewith that were in any way inconsistent with
the information set forth in this Agreement, the exhibits attached hereto and
the ’34 Act Filings;
 
(vi)           The Investor is not subscribing for the Units as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting;
 
(vii)           The Investor acknowledges that he has conducted his own
independent evaluation of the Company and has analyzed the risks associated with
an investment in the Units and has based the decision to invest in the Units on
the results of this evaluation and analysis;
 
(viii)           The Investor’s overall commitment to investments that are not
readily marketable is not disproportionate to the Investor’s net worth and the
Investor’s investment in the Company will not cause such overall commitment to
become disproportionate to the Investor’s net worth;
 
(ix)           If the Investor is a natural person, the Investor has reached the
age of majority in the jurisdiction in which the Investor resides, has adequate
net worth and means of providing for the Investor’s current financial needs and
personal contingencies, is able to bear the substantial economic risks of an
investment in the Units for an indefinite period of time, has no need for
liquidity in such investment and, at the present time, could afford a complete
loss of such investment;
 
(x)           The address set forth below is the Investor’s true and correct
residence (or, if not an individual, domiciliary) address;
 
(xi)           The Investor (A) has such knowledge of, and experience in,
business and financial matters so as to enable him to utilize the information
made available to him in connection with the offering of the Units in order to
evaluate the merits and risks of an investment in the Units and to make an
informed investment decision with respect thereto, (B) the Investor has
carefully evaluated the risks of investing and (C) has the capacity, either
alone, or with a professional advisor, to protect his own interests in
connection with a purchase of the Units;
 
(xii)           The Investor is not relying on the Company with respect to the
economic considerations of the Investor relating to this investment.  In regard
to such considerations, the investor has relied on the advice of, or has
consulted with, only his own advisors.  The Investor recognizes that the
information furnished by the Company does not constitute investment, accounting,
legal or tax advice.  The Investor is relying on professional advisors for such
advice;
 
 
3

--------------------------------------------------------------------------------

 
 
(xiii)           The Investor is acquiring the Units solely for his own account
as principal, for investment purposes only and not with a view to the resale or
distribution thereof, in whole or in part, and no other person has a direct or
indirect beneficial interest in such Units. Further, the Investor does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Units for which the Investor is subscribing or any part of the
Units;
 
(xiv)           The Investor understands that the certificate(s) evidencing
ownership of the Shares, the Warrants and the Warrant Shares will each bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such securities):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.
 
(xv)           The Investor understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Investor shall have delivered to the Company an
opinion of counsel selected by the Investor, in a form reasonably acceptable to
the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) the Investor provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.
 
(xvi)           The Investor understands that the price of the Units has been
determined arbitrarily by the Company and may not be indicative of the true
value of the Units.  The Investor understands that no assurances can be given
that the Shares, the Warrants or the Warrant Shares could be resold by the
Investor for the Purchase Price or any price and he has made an independent
determination of the fairness of the Purchase Price; and
 
 
4

--------------------------------------------------------------------------------

 
 
(xvii)           The Investor has completed and returned to the Company a
Confidential Purchaser Questionnaire.  The information provided by the Investor
in the Confidential Purchaser Questionnaire is true and correct and the Investor
understands that the Company is relying upon such information in connection with
the purchase of the Units by the Investor.
 
(b)          The Investor recognizes that an investment in the Securities
involves a number of significant risks including, but not limited to, those
risks described in the ’34 Act Filings.
 
(c)          The Investor understands that no federal or state agency has passed
upon the Units or made any finding or determination as to the fairness of this
investment in the Units.
 
(d)          All information that the Investor has heretofore furnished and
furnishes herewith to the Company are true, correct and complete as of the date
of execution of this Agreement and if there should be any material change in
such information prior to the Closing, the Investor will immediately furnish
such revised or corrected information to the Company.
 
(e)          The foregoing representations, warranties and agreements, together
with all other representations and warranties made or given by the Investor to
the Company in any other written statement or document delivered in connection
with the transactions contemplated hereby, shall be true and correct in all
respects on and as of the date of the Closing as if made on and as of such date
and shall survive such date.  If more than one Investor is signing this
Agreement, each representation, warranty and undertaking herein shall be the
several and not joint representation, warranty and undertaking of such
Investors.
 
3.           COMPANY’S REPRESENTATIONS AND WARRANTIES.  The Company hereby
acknowledges, represents and warrants to, and agrees with, the Investor as
follows:
 
(a)           Organization, Qualification. Each of the Company and its
“Significant Subsidiaries” (which for purposes of this Agreement means any joint
venture or any entity in which the Company, directly or indirectly, owns a
majority of the capital stock or holds a majority equity or similar interest, in
each case free and clear of any liens) is duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Significant Subsidiary is
in violation of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and its Significant Subsidiaries is duly qualified to conduct its
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary and all of the issued and
outstanding shares of capital stock of each Significant Subsidiary are validly
issued, fully paid and non-assessable, and free of preemptive and similar rights
to subscribe for or purchase securities. The Company has no Significant
Subsidiaries except as set forth in ’34 Act Filings.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Authorization, Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the “Transaction Documents” (which is defined to include
this Agreement, the Share certificate, the Warrant, the Registration Rights
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder) and otherwise to carry out its obligations
thereunder.  The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby,
including, without limitation, the issuance of the Securities and the
reservation for issuance and the issuance of the Shares and the Warrant Shares,
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
(c)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby including, without limitation, the issuance of
the Securities and the reservation for issuance and the issuance of the Shares
and the Warrants Shares, do not and will not:
 
(i)           conflict with or violate any provision of the Company’s or any
Significant Subsidiary’s certificate or articles of incorporation, bylaws or
other organizational or charter documents;
 
(ii)           conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Significant Subsidiary debt or
otherwise) or other understanding to which the Company or any Significant
Subsidiary is a party or by which any property or asset of the Company or any
Significant Subsidiary is bound or affected; or
 
(iii)           result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or any Significant Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or any Significant Subsidiary is bound or
affected.
 
(d)           No Consent, etc. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local, foreign
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (to the extent required):
 
(i)           the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement;
 
(ii)           filings required by state securities laws;
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)           the filing of a Notice of Sale of Securities on Form D with the
SEC under Regulation D of the Securities Act; and
 
(iv)           those that have been made or obtained prior to the date of this
Agreement.
 
The Company and its Significant Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration or filings pursuant to the preceding clauses.
 
(e)           The Securities have been duly authorized and, when issued and paid
for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens and
encumbrances.  The Company has reserved from its duly authorized Ordinary Stock,
the Shares and such number of additional shares of Ordinary Stock as equal 100%
of the Warrant Shares issuable as of the date hereof. Assuming the accuracy of
each of the representations and warranties set forth in Section 2 of this
Agreement, the offer and sale by the Company of the Securities is exempt from
registration under the Securities Act.
 
(f)           None of the Company, any of its affiliates, and any Person acting
on their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the Securities Act or
cause this offering of the Securities to be integrated with prior offerings by
the Company for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated. Neither the Company, nor any
of its Significant Subsidiaries or affiliates, nor any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.
 
(g)           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of 100,000,000 shares of Ordinary Stock,
of which as of the date hereof, 17,133,992 are issued and outstanding and no
shares are reserved for issuance (other than the Units, the Shares and the
Warrants).  All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.  Except as disclosed in the
'34 Act Filings:


(i)           none of the Company’s capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company;


(ii)           no shares of Ordinary Stock are entitled to preemptive rights or
registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of the
Company or any of its Significant Subsidiaries;


(iii)           there are no agreements or arrangements under which the Company
or any of its Significant Subsidiaries is obligated to register the sale of any
of their securities under the Securities Act (except pursuant to the
Registration Rights Agreement);
 
 
7

--------------------------------------------------------------------------------

 


(iv)           there are no outstanding securities or instruments of the Company
or any of its Significant Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Significant Subsidiaries is or
may become bound to redeem a security of the Company or any of its Significant
Subsidiaries;


(v)           there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities;


(vi)           there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Significant Subsidiaries
which are convertible into or exchangeable for any shares of capital stock of
the Company; and


(vii)           the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.


(h)           Exchange Act Filings. The Ordinary Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and, since September 30, 2009, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act, including the ’34 Act Filings.  The Company
has not provided to the Investors any material non-public information or other
information which, according to applicable law, rule or regulation, was required
to have been disclosed publicly by the Company but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement. At the times of their respective filings, the Company’s Form 10-K for
the year ended December 31, 2009, including the accompanying financial
statements, and its Form 10-Qs for the first three quarters of 2010 complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder and other federal, state and
local laws, rules and regulations applicable to such documents, and, as of their
respective dates, none of these filings contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the ’34 Act Filings comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with United States generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its Significant Subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           Absence of Certain Events, Liabilities, etc. No event, liability,
development or circumstance has occurred or exists, or is contemplated to occur
with respect to the Company, its Significant Subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Ordinary Stock and which has not been publicly
announced.  Except as disclosed in the ’34 Act Filings, neither the Company nor
any of its Significant Subsidiaries has any liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company’s or its Significant Subsidiaries respective businesses
since December 31, 2009 and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect on the Company or its Significant
Subsidiaries.  As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations, condition (financial or otherwise) or prospects of the Company
and its Significant Subsidiaries, taken as a whole, or on the transactions
contemplated hereby and the other Transaction Documents or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents.
 
(j)           Indebtedness.  Except as disclosed in the ’34 Act Filings, neither
the Company nor any of its Significant Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $100,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $25,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Significant Subsidiary is in default with respect to any Indebtedness.
 
(k)           Foreign Corrupt Practices Act.  Neither the Company nor any of its
Significant Subsidiaries nor any director, officer, agent, employee or other
Person acting on behalf of the Company or any of its Significant Subsidiaries
has, in the course of its actions for, or on behalf of, the Company or any of
its Significant Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
(l)           Related Transactions.  Except as set forth in the Company’s ‘34
Act Filings, none of the officers, directors or employees of the Company or any
of its Significant Subsidiaries is presently a party to any transaction with the
Company or any of its Significant Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Significant Subsidiaries, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
 
9

--------------------------------------------------------------------------------

 
 
(m)           Title to Assets.  Each of the Company and its Significant
Subsidiaries has good and marketable title to all of its real and personal
property reflected in its most recent ’34 Act Filing, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances,
except for those disclosed in such ’34 Act Filing or its appropriate ’34 Act
Filings thereafter filed with the SEC or such that, individually or in the
aggregate, do not cause a Material Adverse Effect.  All said leases of the
Company and each of its Significant Subsidiaries are valid and subsisting and in
full force and effect
 
(n)           Litigation. Except as set forth in the  ‘34 Act Filings, there is
no action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Significant Subsidiaries, the Ordinary Stock
or any of the Company’s Significant Subsidiaries or any of the Company’s or its
Significant Subsidiaries’ officers or directors.
 
(o)           Insurance. The Company and each of its Significant Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its Significant
Subsidiaries are engaged.  Neither the Company nor any such Significant
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Significant Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(p)           Tax Matters.   There are no federal, state, county or local taxes
due and payable by the Company or any of its Significant Subsidiaries which have
not been paid.  The provisions for taxes on the most recent balance sheet of the
Company are sufficient for the payment of all accrued and unpaid federal, state,
county and local taxes of the Company whether or not assessed or disputed as of
the respective dates of such balance sheets.  The Company and each of its
Significant Subsidiaries has duly filed all federal, state, county and local tax
returns required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.  Neither
the Company nor any Significant Subsidiary is presently subject to a federal or
state tax audit of any kind.


(q)           Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
(r)           OFAC.  None of the Company or any of its Significant Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee,
affiliate or person acting on behalf of any of the Company or any of its
Significant Subsidiaries, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the sale of the Units, or lend, contribute or otherwise make
available such proceeds to any Significant Subsidiary, joint venture partner or
other Person or entity, towards any sales or operations in Cuba, Iran, Syria,
Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
 
10

--------------------------------------------------------------------------------

 
 
(s)           Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information.  The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company.
 
(t)           Regulatory Permits.  The Company and its Significant Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses as
currently conducted, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any of its Significant Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.
 
(u)           Private Placement.  Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 2, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investor as contemplated hereby.
 
(v)           Maintenance of Section 12 Registration.  The Ordinary Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Ordinary Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.
 
(w)           Patents and Trademarks.  The Company and its Significant
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights as described in the ’34 Act Filings as necessary or material for
use in connection with their respective businesses and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any of its Significant Subsidiaries
has received a notice (written or otherwise) that any of the Intellectual
Property Rights used by it violates or infringes upon the rights of any
Person.  To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights.  The Company and its Significant
Subsidiaries have taken reasonable steps to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(x)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
 
11

--------------------------------------------------------------------------------

 
 
(y)           Shell Company Status. The Company is not, and has not been, an
issuer identified in Rule 144(i)(1) since September 10, 2010, and has filed with
the SEC a Current Report on Form 8-K, as amended, which includes all of the
current Form 10 type information reflecting its status as an entity that is not
a shell company as required under the Exchange Act.
 
4. COVENANTS.


(a)   Efforts to Satisfy Conditions. Each party shall use its commercially
reasonable efforts to satisfy each of the conditions to be satisfied by it as
provided in Sections 9 and 10 of this Agreement.
 
(b)   Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
the Investor promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investor at the Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Investor on or prior to the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “blue sky” laws of the states
of the United States following the Closing Date.
 
(c)   Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Shares and Warrant
Shares and none of the Warrants is outstanding (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the Exchange Act, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination.
 
(d)   Financial Information. Unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, the Company
agrees to send the following to each Investor during the Reporting Period (i)
within five (5) Business Days (as defined herein) after the filing thereof with
the SEC, a copy of its Annual Reports on Form 10-K, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the Securities Act, (ii) within one (1) Business
Day after the release thereof, facsimile copies of all material press releases
issued by the Company or any of its Significant Subsidiaries, (iii) within two
(2) Business Days after the release thereof, facsimile copies of all other press
releases issued by the Company and (iv) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.
 
(e)   Listing. The Company shall use its commercially reasonable efforts to
promptly secure the listing of all of the Registrable Securities (as defined in
the Registration Rights Agreement) upon each national securities exchange and
automated quotation system, if any, upon which the ordinary stock is then listed
(subject to official notice of issuance) and shall use its commercially
reasonable efforts to maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents. The Company
shall use its commercially reasonable efforts to maintain the ordinary stock’s
authorization for quotation on the Principal Market. The Company shall not, nor
shall it cause or permit any of its Significant Subsidiaries to, take any action
that would be reasonably expected to result in the delisting or suspension of
the Ordinary Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(e).
 
 
12

--------------------------------------------------------------------------------

 
 
(f)   Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by the Investor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agent. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Investor.
 
(g)   Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and the Investor shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(a)(xv) hereof; provided that
the Investor and its pledgee shall be required to comply with the provisions of
Section 2(a)(xv) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Investor.
 
(h)   Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York Time, on the first Trading Day following the date hereof,
the Company shall issue a press release describing the terms of the transactions
contemplated by the Transaction Documents. On or before 8:30 a.m., New York
Time, on the fourth Trading Day following the date hereof, the Company shall
file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act, and attaching the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), the form of
each of the Shares, the form of Warrant, and the Registration Rights Agreement
as exhibits to such filing (including all attachments, the “8-K Filing”). From
and after the Closing, the Investor shall not be in possession of any material,
nonpublic information received from the Company or any of its respective
officers, directors, employees or agents, that is not disclosed in this
Agreement or the 8-K Filing. The Company shall not, and shall cause its
officers, directors, employees and agents, not to, provide the Investor with,
and the Investor shall not request, any material, nonpublic information
regarding the Company from and after the Closing without the express written
consent of the Investor. In the event of a breach of the foregoing covenant by
the Company or any of its officers, directors, employees and agents, in addition
to any other remedy provided herein or in the Transaction Documents, the
Investor shall have the right to request the Company to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company or any of its officers, directors, employees or agents. The Investor
shall not have any liability to the Company or any of its officers, directors,
employees, stockholders or agents for any such disclosure. Subject to the
foregoing, neither the Company nor the Investor shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Investor, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with and given an opportunity to review
and comment on any such press release or other public disclosure prior to its
release). Notwithstanding the foregoing, the Company shall not publicly disclose
the name of the Investor, or include the name of the Investor in any filing with
the SEC or any regulatory agency or the Principal Market, without the prior
written consent of such Investor, except (i) for disclosure thereof in the 8-K
Filing or Registration Statement or (ii) as required by law or Principal Market
regulations or any order of any court or other governmental agency, in which
case the Company shall provide such Investor with prior notice of such
disclosure.
 
 
13

--------------------------------------------------------------------------------

 
 
(i)   Integration. None of the Company or its affiliates and any Person acting
on their behalf will take any action or steps referred to in Section 3(f) that
would require registration of any of the Securities under the Securities Act or
cause the offering of the Securities to be integrated with other offerings.
 
(j)   Holding Period. For the purposes of Rule 144, the Company acknowledges
that the holding period of the Warrant Shares may be tacked onto the holding
period of the Warrants (in the case of Cashless Exercise (as defined in the
Warrants)) and the Company agrees not to take a position contrary to this
Section 4(j).


(k)   Use of Proceeds. The Company intends to use the net proceeds from the
Offering for general corporate and working capital purposes, as well as possible
acquisitions and not for any other reason.


(l)   Reservation of Shares.  The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than (i) 100% of the number of Shares issuable hereunder and (ii) 100% of the
Warrant Shares (without taking into account any limitations on the exercise of
the Warrants set forth in the Warrants).


(m)   Conduct of Business.  The business of the Company and its Significant
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.


5. INDEMNIFICATION.


(a)           In addition to all rights and remedies available to each Investor
at law or in equity, the Company hereby agrees to indemnify and fully defend,
save and hold each Investor and subsequent holder of the Units and the
securities underlying the Units, and their partners, members, directors,
officers, employees, agents, successors and assigns (collectively, the “Investor
Indemnified Parties”) harmless from and against any and all losses (including,
without limitation, diminutions in value), liabilities, obligations, damages,
claims, causes of action, judgments, assessments, penalties, costs and expenses,
deficiencies, interest, penalties or fines, which shall arise at any time or
from time to time whether or not arising out of any claims by or on behalf of
any other Person, including the reasonable fees, expenses, disbursements and all
reasonable amounts paid in investigation, defense, settlement of any of the
foregoing of one firm of attorneys and one firm of each other type of
professionals (collectively, “Losses”) based upon, attributable to, in
connection with, relating or incidental to or resulting from:


(i)           the misrepresentation or breach of any representation or warranty
of the Company set forth in the Transaction Documents;
 
 
14

--------------------------------------------------------------------------------

 


(ii)           the non-fulfillment or breach of any covenant on the part of the
Company under any Transaction Document; or


(iii)           any action, demand, proceeding, investigation or claim by any
third-party (including, without limitation, governmental agencies) against or
affecting the Company or any Significant Subsidiary which, if successful, would
give rise to or evidence the existence of or related to a breach of (i) any of
the representations or warranties at the time made or (ii) covenants of the
Company.


(b)           In the event that any third-party legal proceedings shall be
instituted or any third-party claim or demand (a “Claim”) shall be asserted by
any Person in respect of which payment may be sought under this Section 5, the
Investor Indemnified Party shall promptly cause written notice of the assertion
of any Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the Company.  The Company shall have the right, at its sole option
and expense, to be represented by counsel of its choice, which must be
reasonably satisfactory to the indemnified party, and to assume the defense of,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder. If the Company elects to assume the defense of,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder, it shall within five days of receipt of written
notice of the assertion of a Claim (or sooner, if the nature of the Claim so
requires) notify the Investor Indemnified Party of its intent to do so.  If the
Company elects not to defend against, negotiate, settle or otherwise deal with
any Claim which relates to any Losses indemnified against hereunder or fails to
notify the Investor Indemnified Party of its election as herein provided or
contests its obligation to indemnify the Investor Indemnified Party for such
Losses under this Agreement, the Investor Indemnified Party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the Investor
Indemnified Party defends any Claim, then the Company shall reimburse the
Investor Indemnified Party for the reasonable expenses of defending such Claim
upon submission of periodic bills. If the Company shall assume the defense of
any Claim, the Investor Indemnified Party may participate, at his or its own
expense, in the defense of such Claim; provided, however, that such Investor
Indemnified Party shall be entitled to participate in any such defense with
separate counsel at the expense of the Company if, (i) so requested by the
Company to participate or (ii) in the reasonable opinion of counsel to the
Investor Indemnified Party, a conflict or potential conflict exists between the
Investor Indemnified Party and the Company that would make such separate
representation advisable.  The parties hereto agree to cooperate fully with each
other in connection with the defense, negotiation or settlement of any such
Claim.


(c)           Any indemnification of any Investor Indemnified Party by the
Company pursuant to this Section 5 shall be effected by wire transfer of
immediately available funds from the Company to an account designated by such
Investor Indemnified Party within 15 days after the date the payment of such
amount is requested, in accordance with the terms of this Agreement.


(d)           The failure of the Investor Indemnified Party to give reasonably
prompt notice of any Claim shall not release, waive or otherwise affect the
Company’s obligations with respect thereto except to the extent that the Company
can demonstrate actual loss and prejudice as a result of such failure.
 
 
15

--------------------------------------------------------------------------------

 


6.           ANTI-DILUTION.  If the Company shall at any time or from time to
time (the “New Issue Date”) prior to the date of the Liquidity Event (as defined
below) issue or sell Additional Ordinary Shares (as defined below) at a price
per share (the “New Issue Price”) that is less than the price per share of
Ordinary Stock purchased pursuant to this Agreement (which, for this purpose,
shall be determined using the per Unit price) (the “Original Issue Price”)
(treating the price per share of Ordinary Stock in the case of the issuance of
any Option (as defined below) as equal to (1) the additional consideration
payable (without regard to any anti-dilution adjustments) upon the conversion,
exchange or exercise of such Option into Ordinary Stock divided by (2) the
number of shares of Ordinary Stock initially underlying such Option), then, and
in each such case, the Company shall issue and sell to the Investors that
purchased Ordinary Stock issued and sold pursuant to this Agreement at a price
of $0.01 per share, a number of shares of Ordinary Stock equal to the difference
of (i) the number of shares of Ordinary Stock which the aggregate Original Issue
Price paid for the shares of Ordinary Stock held by such Investor on the New
Issue Date would have purchased on the Closing Date at the New Issue Price, and
(ii) the number of shares of Ordinary Stock held by such Investor on the New
Issue Date. For purposes of any subsequent anti-dilution adjustment for the
benefit of the Investors, the Original Issue Price shall be deemed to be the New
Issue Price then in effect prior to any such subsequent adjustment.


With respect to any Option referenced herein that is issued together with shares
of Ordinary Stock or other securities of the Company in one integrated
transaction in which no specific consideration is allocated to such Option by
the parties thereto, the Option will be deemed to have been issued for a
consideration of $0.01.  If any Additional Ordinary Shares are issued or sold
for consideration other than cash, the amount of such consideration received by
the Company will be the fair value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company will be the closing sale price of such
security on the date of receipt.  The fair value of any consideration other than
cash or publicly traded securities will be determined jointly by the Company and
the majority in interest of the Investors.  If such parties are unable to reach
agreement within ten Business Days after the occurrence of an event requiring
valuation (the "Valuation Event"), the fair value of such consideration will be
determined within five Business Days after the appointment of an independent,
reputable appraiser jointly selected by the Company and the majority in interest
of the Investors.  The determination of such appraiser shall be final and
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.


“Additional Ordinary Shares” means all Ordinary Shares and Options issued by the
Issuer after the Original Issue Date and ending on the date of the Liquidity
Event, except: (i) securities issued (other than for cash) in connection with a
strategic merger, acquisition, or consolidation, (ii) securities issued pursuant
to the conversion or exercise of convertible or exercisable securities issued or
outstanding on or prior to the date of the Securities Purchase Agreement or
issued pursuant to the Securities Purchase Agreement, (iii) the Warrant Shares,
(iv) securities issued in connection with bona fide strategic license agreements
or other partnering arrangements so long as such issuances are not for the
purpose of raising capital, (v) Ordinary Shares or Options issued to employees,
officers, directors, or consultants (so long as such consultants are not
providing services in connection with capital raising activities) of the Company
pursuant to any equity incentive plan duly adopted by the Board of Directors of
the Company or a committee thereof established for such purpose and authorized
to issue Ordinary Shares or Options not to exceed 15 percent of the Issuer’s
issued and outstanding Ordinary Shares as measured one business day prior to the
Original Issue Date, (vi) any warrants, Ordinary Shares or other securities
issued to a placement agent and its designees for the transactions contemplated
by this Agreement, or in any other sales of the Company’s securities and any
securities issued in connection with any financial advisory agreements of the
Company and the Ordinary Shares issued upon exercise of any such warrants or
conversions of any such other securities and (viii) any warrants, Ordinary
Shares or other securities issued to any advisor or consultant to the Company
that are outstanding as of the date of the Securities Purchase Agreement, or are
to be issued pursuant to the terms of an engagement letter or other contractual
obligation as of the date of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 


“Liquidity Event” means the date after the occurrence of all of the three
following conditions: (i) the Ordinary Stock is listed on a registered national
securities exchange or trading on the OTC Bulletin Board or equivalent public
trading market, (ii) at least 500,000 Ordinary Stock shares have publicly traded
at a minimum volume average weighted trading price of $1.47 per share, and (iii)
at least 10,000 Ordinary Stock shares have publicly traded on each of ten
consecutive trading days.


“Option” means securities convertible into or exchangeable for shares of
Ordinary Stock, or any options, warrants or other rights to acquire shares of
Ordinary Stock.


“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in the State of New York are authorized or required by law to close.


7.           Make-Good Provision.


(a)           The Company agrees to reserve from issuance 4,273,504 Ordinary
Shares (the “Make-Good Shares”).  The Make-Good Shares shall be reserved for the
benefit of the Investors, and shall be issued to the Investors pursuant to
Section 7.3 hereto in the event the Company fails to achieve 90% of the
following financial performance thresholds for the 12-month periods ending
December 31, 2011 (“2011”) and December 31, 2012 (“2012”):


 
(1)
For 2011, Net Income, as reported by the Company in its audited financial
statements for 2011 (the “2011 Financial Statements”) equals or exceeds Seven
Million Dollars ($7,000,000) (the “2011 Performance Threshold”);



 
(2)
For 2012, Net Income, as reported by the Company in its audited financial
statements for 2012 (the “2012 Financial Statements”) equals or exceeds Ten
Million Dollars ($10,000,000) (the “2012 Performance Threshold” and together
with the 2011 Performance Threshold will be referred to as the “Performance
Thresholds”); and



 
(3)
For the purposes hereof, “Net Income” shall be as defined in accordance with US
GAAP, provided, however, that Net Income as used herein for each of 2011 and
2012 shall be increased by any cash or non-cash charges incurred as a result of
the Offering, including without limitation, as a result of the issuance,
exercise or any anti-dilution adjustment pursuant to Section 6 hereof or in the
Warrants.



(b)           The Company may un-reserve from issuance the Make-Good Shares on
the later of (i) fifteen (15) calendar days following the date the Company files
its 2012 Annual Report with the SEC and (ii) the date which the Company makes
all issuances, if any, required pursuant to Section 7(c) hereto.
 
 
17

--------------------------------------------------------------------------------

 


(c)           The Company and the Investors hereby agree that the Make-Good
Shares shall be distributed based on and subject to the achievement of either of
the Performance Thresholds as set forth below:
 
 
(i)           If the Company achieves less than 90% of either of the Performance
Thresholds, then the number of the Make-Good Shares to be distributed to each
Purchaser shall be calculated as follows:



A = (W*X*Y)/(Z)


Where:


 
A = the number of Make-Good Shares to be distributed to such Investor



 
W = the number of Make Good Shares reserved and unissued, initially 4,273,504.



 
X = the number of Ordinary Shares owned by such Investor as of the date of
distribution of the Make-Good Shares (the “Distribution Date”), but in no event
shall X be greater than the number of Ordinary Shares purchased by such Investor
pursuant to this Agreement unless such Investor acquired Ordinary Shares that
were issued under this Agreement to another Investor subsequent to the Closing.



 
Y = the Lowest Threshold Percentage



 
Z = number of Ordinary Shares sold pursuant to this Agreement (4,273,504)



For purposes hereof, the “Lowest Threshold Percentage” means the percentage by
which the Performance Threshold was not achieved.  By way of example, if the
Company’s Net Income reported on the 2011 Financial Statements is an amount
equal to 70% of the 2011 Performance Threshold, the Lowest Threshold Percentage
would be 30% (100%-70%).  If the issuance of any Make-Good Shares if required,
within five (5) business days of the filing of the Issuer’s Form 10-K for the
year ending December 31, 2011 and 2012, as applicable, the Issuer shall provide
irrevocable instructions to its transfer agent instructing the transfer agent to
issue and deliver the portion of the Make-Good Shares to the Investors in
accordance with the calculation above.


(ii)           If the Company achieves at least 90% of the 2011 Performance
Threshold, then the Make-Good Shares shall continue to be reserved from issuance
pending whether the Company achieves at least 90% of the 2012 Performance
Threshold.  In the event the Company also achieves at least 90% of the 2011
Performance Threshold, any remaining Make-Good Shares may be unreserved.


(iii)           Notwithstanding anything to the contrary set forth herein, only
those Investors who own Ordinary Shares acquired under this Agreement (including
shares issued under this Agreement and then transferred in a private transaction
to another Investor subsequently) at the time that the Make-Good Shares are
distributed hereunder shall be entitled to receive Make-Good Shares calculated
based on their ownership interest at the time such Make-Good Shares are
distributed hereunder.
 
 
18

--------------------------------------------------------------------------------

 


8.           REGISTER.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Shares and the
Warrants, in which the Company shall record the name and address of the Person
in whose name the Shares and the Warrants have been issued (including the name
and address of each transferee), and Warrant Shares issuable upon exercise of
the Warrants held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of any Investor or
its legal representatives.
 
9.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of
the Company hereunder to issue and sell the Units to each Investor at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Investor with prior written notice thereof:
 
(a)           Such Investor shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.
 
(b)           Such Investor and each other Investor shall have delivered to the
Company the Purchase Price for the Units by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.
 
(c)           The representations and warranties of such Investor shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date of this Agreement and
(except to the extent such representations and warranties speak as of an earlier
date) as of the Closing Date as though made on and as of the Closing Date, and
such Investor shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Investor at or
prior to the Closing Date.
 
10.           CONDITIONS TO EACH INVESTOR’S OBLIGATION TO PURCHASE. The
obligation of each Investor hereunder to purchase the Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Investor’s
sole benefit and may be waived by such Investor at any time in its sole
discretion by providing the Company with prior written notice thereof:
 
(a)           The Company shall have executed and delivered to such Investor
(i) each of the Transaction Documents, (ii) a certificate representing the
Shares and (iii) a Warrant.
 
(b)           The Company shall have delivered to such Investor (x) a
certificate evidencing the formation and good standing of the Company in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Closing Date and (y) a facsimile or other acceptable method of confirmation
from such Secretary of State (or comparable office) as of the Closing Date as to
the continued good standing of such entity.
 
(c)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date of this Agreement and
(except to the extent such representations and warranties speak as of an earlier
date) as of the Closing Date as though made on and as of the Closing Date, and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date and such Investor shall have received a certificate dated as
of the Closing Date executed by an authorized officer of the Company to such
effect.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           The Company shall have delivered to such Investor a certified copy
of the Memorandum and Articles of Association as certified by the Registrar of
Companies of the Cayman Islands within five (5) days of the Closing Date.
 
(e)           The ordinary stock of the Company (I) shall be designated for
quotation or listed on the Principal Market and (II) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.
 
(f)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.


(g)           The Investor shall have received opinions of Stevens & Lee, P.C.,
the Company’s U.S. counsel, and Stuarts Walker Hersant Attorneys-at-Law, the
Company’s Cayman Islands counsel, dated as of the Closing Date, in form
reasonably satisfactory to the Investor.
 
11.           TERMINATION. In the event that the Closing shall not have occurred
with respect to an Investor on or before May 31, 2011 due to the Company’s or
such Investor’s failure to satisfy the conditions set forth in Sections 9 and 10
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.
 
12.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
as applied to residents of that jurisdiction executing contracts wholly to be
performed therein.  The Investor agrees that any action or proceeding directly
or indirectly relating to or arising out of this Agreement, any breach hereof,
or any transaction covered hereby shall be resolved, whether by arbitration or
otherwise, within the State of New York.  Accordingly, the parties consent and
submit to the jurisdiction of the state courts of the State of New York located
within New York, New York or the United States federal courts located in the
Southern District of New York.  The parties further agree that any such relief
whatsoever in connection with this Agreement shall be commenced by such party
exclusively in the state courts of the State of New York located within New
York, New York or the United States federal courts located in the Southern
District of New York.
 
(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, and any amendment to this
Agreement made in conformity with the provisions of this Section 11(e) shall be
binding on the Investor and holders of Securities, as applicable. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents, holders of Shares, or holders
of the Warrants, as the case may be. The Company has not, directly or
indirectly, made any agreements with the Investor relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.
 
(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:


ORB Automotive Corporation
Room O-R, Floor 23, Building A
Fortune Plaza, Shennan Road
Futian District, Shenzhen
Guangdong, PRC 518040
Attn.: Chief Executive Officer
 
 
21

--------------------------------------------------------------------------------

 


Copy to:
 
Stevens & Lee, P.C.
1818 Market Street
Philadelphia, PA 19306
Attn.: William W. Uchimoto, Esq.


If to an Investor, to its address and facsimile number set forth on the Schedule
of Investors, with copies to such Investor’s representatives as set forth on the
Schedule of Investors, or to such other address and/or facsimile number and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively; provided however that the foregoing clause (B) shall only be valid
if such communication contained in the facsimile is delivered by an overnight
courier service within 24 hours of the transmission of facsimile.
 
(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Shares and the
Warrants). An Investor may assign some or all of its rights hereunder without
the consent of the Company, in which event such assignee shall be deemed to be
an Investor hereunder with respect to such assigned rights.
 
(h)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)           Survival. Unless this Agreement is terminated under Section 10,
the representations and warranties of the Company and the Investors contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 7 and
11 shall survive the Closing. Each Investor shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.
 
(k)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
 
22

--------------------------------------------------------------------------------

 
 
(l)           Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto
or thereto, shall be deemed to constitute the Investors as a partnership,
association, group, joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.
 
(m)           Remedies. Each Investor and each holder of the Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to such Investor. The Company
therefore agrees that each Investor shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.


[Signature Page Follows]
 
 
23

--------------------------------------------------------------------------------

 


Subscription Information (to be completed by individual investor):
 
Units
Purchased _________________________________________________________________________________
 
Purchase Price of Units (Number of Units Purchased x $1.17 per Unit)
_________________________________________
 
Name(s) in which the Units is to be registered:
 
______________________________________________________________________________________________
 
______________________________________________________________________________________________

______________________________________________________________________________________________
 
Home Address
__________________________________________________________________________________
 
Mailing
Address _________________________________________________________________________________
 
Form of joint ownership (if applicable).  (If one of these items is checked,
investor and co-investor must both sign all documents.):
 
Tenants-in-Common _____________________________
 
Joint Tenants _________________________________

 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on the ____ day of ____________, 2011
 
 

         
Please Print Name of Investor
 
Signature of Investor
 
Social Security Number
                             
Please Print Name of Co-Investor
 
Signature of Co-Investor
 
Social Security Number



 


 
[ATTACH CHECK HERE]
 


 
24

--------------------------------------------------------------------------------

 
 
THIS PORTION NOT TO BE COMPLETED BY INVESTOR
 

--------------------------------------------------------------------------------



RECEIPT AND ACCEPTANCE
 
FUNDS AND AGREEMENT RECEIVED ON _____________, 2011.
 
By:  ________________________________________________
 
SUBSCRIPTION ACCEPTED ON _________________, 2011.
 
ORB AUTOMOTIVE CORPORATION
   
By:
/s/ Junning Ma
 

--------------------------------------------------------------------------------

Junning Ma
 
President & Chief Executive Officer

 

--------------------------------------------------------------------------------

 
WIRE TRANSFER INSTRUCTIONS
 
If Investor wishes to wire transfer the purchase price of his Units, he or she
shall wire transfer immediately available funds in the amount of the Purchase
Price subscribed for hereunder, as follows: 
 
Bank:

 
Account Name:

 
Account No.:

 
Bank Routing No.:

 
Swift Code:

 
 
25

--------------------------------------------------------------------------------

 
 
  EXHIBIT A
 
  CONFIDENTIAL PURCHASER QUESTIONNAIRE
 
ACCREDITED INVESTOR STATUS
 
The investor represents that it is an Accredited Investor on the basis that it
is:
 
Initial
if
applicable
     
______
  (1)
The investor hereby represents that he/she is a director or executive officer of
the Company.
       
______
  (2)
The investor hereby represents that he/she is a natural person whose “net worth”
at the time of purchase of the Securities, or joint “net worth” with the
investor’s spouse, exceeds $1,000,000.  For purposes of this category, “net
worth” is deemed to be exclusive of the value of the investor’s primary
residence.
       
______
  (3)
The investor hereby represents that he/she is a natural person who had income in
excess of $200,000 in each of the two most recent years, or who had joint income
with the investor’s spouse in excess of $300,000 in each of those years, and who
reasonably expects to reach the same income level in the current year. 
       
______
  (4)
The investor hereby represents that it is an IRA, Keogh or similar benefit plan
that covers a single natural person who is an accredited investor. (If this
category is initialed, please also initial the additional category or categories
under which the natural person qualifies as an accredited investor.)
       
______
  (5)
The investor hereby represents that it is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person who has such
knowledge and experience in financial and business matters that he/she is
capable of evaluating the merits and risks of an investment in the Securities of
the Company.
       
______
  (6)
The investor hereby represents that it is a partnership, corporation or other
entity all of whose equity owners satisfy one or more of the conditions set
forth in (1) though (5), and a certification as to such status by each such
equity owner is attached hereto.
       
______
  (7)
The investor hereby represents that he/she/it is an accredited investor not
described above, based on the following information:
                       

 
 
26

--------------------------------------------------------------------------------

 
 
Schedule of Investors


1ST Tranche – Closed May 4, 2011


Name
 
Mary D. Naylor
 
Fannie W. Bogom
 
Judith Kelly Wolfington-Kelley
 
Terese Guido
 
C. Robert Shearer
 
Warren Kantor Profit Sharing Plan
 
Familivest Group of Philadelphia
 
J. Eustace Wolfington III
 
James L. Evans and
Maureen Breakiron-Evans
Trustees, u/a/d 8/15/02
 
Syed Raza Bokhari
 
Thomas J. Knox
 
Bruce Levy
 
Arthur W. Mullin
 
Stephen J. McKendrick
 

 
 
27

--------------------------------------------------------------------------------

 
 
2ND Tranche – Closed August 31, 2011


Name
 
Alessandro Perrotta
 
Paul P. Kelly and Debra A. Kelly
 
Bernard Spain Family Limited Partnership
 
Bruno Luc Annie Wauters
 
Robert J. Fascia
 
Jacques Emsens
 

 
 
28

--------------------------------------------------------------------------------

 
 
3rd TRANCHE – CLOSED NOVEMBER 9, 2011


Name
 
Edward M. Tracy
 
IRA f/b/o Bruce Zappan
 

 
 
29

--------------------------------------------------------------------------------

 